Citation Nr: 1436886	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-19 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.  In June 2011, the Board of Veterans' Appeals (Board) denied reopening of a claim for service connection for PTSD, denied entitlement to service connection for residuals of liver cancer with liver transplant, to include as secondary to Agent Orange exposure, denied entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus type II, and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) for additional development.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a low back disorder is moot due to the award of service connection for lumbar strain and lumbar spondylosis by rating decision in September 2012.  

2.  The issue of entitlement to service connection for a skin disorder is moot due to the award of service connection for onychomycosis, skin graft harvest right thigh to left mid shin non healing wound, diabetic dermopathy, and folliculitis by rating decision in September 2012.  

3.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is moot due to the award of service connection for a mood disorder, secondary to general medical conditions, by rating decision in September 2012.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low back disorder is dismissed as moot.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2013).
2.  The claim of entitlement to service connection for a skin disorder is dismissed as moot.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2012).

3.  The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed as moot.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the issues of the entitlement to service connection for a low back disorder, a skin disorder, and an acquired psychiatric disorder other than PTSD to the RO for additional development.

The September 2012 rating decision granted service connection for lumbar strain and lumbar spondylosis and assigned a 10 percent rating effective from November 3, 1997 to February 22, 2012 and a 20 percent rating effective from February 23, 2012; granted service connection for onychomycosis, skin graft harvest right thigh to left mid shin non healing wound, diabetic dermopathy, and folliculitis and assigned a 10 percent rating effective from February 23, 2012; and granted service connection for a mood disorder, secondary to general medical conditions, and assigned a noncompensable rating effective from December 2, 2005 to August 30, 2006, a 30 percent rating effective from August 31, 2006 to January 26, 2012, and a 70 percent rating effective from January 27, 2012.

Since service connection has been granted for the issues remanded by the Board in September 2012, the Veteran's appeal as to these issues has become moot.  Additionally, there is no subsequent correspondence on file from or on behalf of the Veteran disagreeing with the assigned evaluations or effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Although the June 2014 Post-Remand Brief on behalf of the Veteran continues to list the service connection issues addressed above, it appears that the Veteran's representative was not aware that the issues have been granted because there is no acknowledgement of the September 2012 grants.


ORDER

The issue of entitlement to service connection for a low back disorder is dismissed.

The issue of entitlement to service connection for a skin disorder is dismissed.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


